.BiíowN, J.
The pilot of the Unit saw the State of Texas when her stern was very near the New York shore, a little way above the bridge, when she was headed nearly across the river. He had no right to suppose at that time that she was merely drifting. Any proper observation of her previous movements, which were clearly visible, would have shown that she was engaged in turning round, and tlie Unit must therefore be held chargeable with knowledge that the steamer was engaged in that maneuver. The pilot of the Unit-had the steamer at that time on his own starboard hand. He was bound to anticipate just what happened, that she would move out into the river for tlie purpose of turning. Tie was bound to keep out of her necessary way, and to leave her room reasonably sufficient to execute the maneuver in which the steamer was then engaged, precisely as he would have been bound to keep out of the way of a schooner beating downward, which liad run out her tack and was in stays in coming about. This he might have done without difficulty or danger, by stopping before approaching the center of the bridge, as the tide -was flood. Instead of doing so, he went on with unabated speed, veering to the westward to roach the central portion of the bridge, and while thus passing the necessary path of the steamer in executing her turn, he drew the schooner directly in the way of the steamer’s course; and lie must, therefore, be held chargeable with fault in bringing about; the collision.
The steamer was not in the position of an overtaking vessel hound to keep out of the way; certainly not so before the tug had violated her duty of keeping out of the way of the necessary course of the steamer in making her turn. Where one steamer is bound to keep out of the way of another on her starboard hand, their courses being intersecting, she certainly docs not relieve herself of that duty by crossing the path and getting under the bows of the latter. She cannot plead' her own fault as a justification, and claim that the vessel thus wrongfully brought on the quarter or astern, is in tlie situation of an overtaking vessel, and thus reverse the original obligation on her own part to keep out of the way. If the courses are intersecting, *256the rule is the same, though she be a little ahead. The Cayuga, 14 Wall. 270, 275. The steamer in this case was not two points aft of abeam, but on the Unit’s starboard hand, when the latter began her sheer; and hence the steamer was not a following or overtaking vessel. The Franconia, 2 Prob. Div. 8; The Cayuga, supra. There was danger of collision from the very act of sheering to the westward, and the Unit was therefore bound to refrain from such a change. The Nichols, 7 Wall. 656; The Free State, 91 U. S. 200.
But the State of Texas cannot be excused from fault. The navigation of the steam-tug with the schooner upon a hawser, from the moment when they were first seen near the Brooklyn shore, was §uch.as to require special* watchfulness to avoid a collision. The high masts of the schooner evidently required her to approach the center of the bridge, if she continued on. The turning, moreover, of a steamer of such, size as the State of Texas in so narrow a place as the vicinity of the bridge, required careful and continuous watchfulness. While the difficulties of handling the steamer are fully recognized, and while I am satisfied that the captain did the best he could, I think the testimony shows clearly that the lookout on the steamer was not as attentive to the course of the tug and tow, after he had first seen them, as the situation required. The evidence shows that after seeing them first, near the Brooklyn shore, he did not suppose they required particular attention; and that he did not observe them again until some little time after, when the tug was already crossing the steamer’s path. Had the tug been noticed, as she ough; to have been, when she commenced her sheer to the westward, there would not have been any difficulty in the steamer’s reversing in time to prevent the collision. She was not noticed until too late, although the steamer’s engines were put full, speed astern. The previous fault of the tug did not relieve the steamer of her duty to keep constant watch for the purpose of avoiding injury. The Maria Martin, 12 Wall 31; The Vim, 12 Fed. Rep. 906; The Pegasus, 19 Fed. Rep. 46. In this respect I must hold the steamer also liable, and award a decree against both in favor of the libelant, with costs.